Case 6:20-cv-00933-WWB-LRH Document 1 Filed 05/29/20 Page 1 of 13 PageID 1




                         UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

                                           CASE NO.


MARY NEWELL,

      Plaintiff,

vs.

WAL-MART STORES EAST, LP, a
Foreign Limited Partnership,

      Defendant.
____________________________________/

            WAL-MART STORES EAST, LP’S NOTICE OF REMOVAL

      Defendant, WAL-MART STORES EAST, LP, (“Wal-Mart”), by and through

its undersigned counsel, and pursuant to 28 U.S.C. §§ 1332, 1441 and 1446(b)(1),

and Rule 81(c) of the Federal Rules of Civil Procedure, removes to this Court the

action filed in the 9th Judicial Circuit Court in and for Orange County, Florida, Case

No. 2020-CA-003328, with full reservation of rights, exceptions and defenses, and in

support thereof states:

                                      I. BACKGROUND

      1.     On or about March 24, 2020, Plaintiff filed her Complaint against Wal-

Mart Stores East, LP, in the 9th Judicial Circuit Court in and for Orange County,

Florida. See Pl.’s Compl. attached as Ex. “A.”

      2.     The Complaint was served on Wal-Mart on April 10, 2020. See Service

of Process attached as Ex. “B.”



                   150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                           TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 6:20-cv-00933-WWB-LRH Document 1 Filed 05/29/20 Page 2 of 13 PageID 2




        3.      The Plaintiff is a resident of Orange County, Florida. See Customer

Incident Report attached as composite Ex. “C” 1.

        4.      As fully discussed in detail below, Wal-Mart is a Delaware limited

partnership whose principal place of business is Bentonville, Arkansas. See Florida

Department of State, Division of Corporations Detail by Entity Name attached as

Ex. “D.”

        5.      Plaintiff alleges a claim for negligence against Wal-Mart as a result of

injuries she allegedly sustained on February 24, 2018 while at the Wal-Mart store

located at 10500 West Colonial Drive, Ocoee, Orange County, Florida 34761. See

Ex. “A” at ¶¶ 3, 4, 8.

        6.      Specifically, the Plaintiff alleges that her arm became hooked by a

metal frame/rack attached to a temporary wall in the clothing department which

fell over and dragged her down. Id. at ¶ 6.

        7.      Further, Plaintiff alleges Wal-Mart breached its duties owed to her by,

inter alia, by to maintain its premise in a reasonably safe condition by failing to use

reasonable care and warn of dangerous conditions. Id at ¶ 7.

        8.      On or about October 3, 2019, prior to filing the instant lawsuit, the

Plaintiff submitted a pre-suit demand letter which indicated Plaintiff has incurred

medical bills which total $55,055.17.               Based on Plaintiff’s alleged injuries and




1
  Wal-Mart attaches Plaintiff’s Customer Incident Report to demonstrate that the Plaintiff is a resident of
Orange County, Florida. Wal-Mart has redacted a portion of the Plaintiff’s Customer Incident Report
(specifically, the street number) so as to protect the Plaintiff’s confidential information.
                                                    2

                   150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                           TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 6:20-cv-00933-WWB-LRH Document 1 Filed 05/29/20 Page 3 of 13 PageID 3




medical bills incurred the Plaintiff offered to settle the claim for $1,000,000.00. See

Redacted Pre-Suit Demand Letter attached as Ex. “E.” 2

       9.     On May 14, 2020, Wal-Mart propounded its Request for Admissions to

Plaintiff. See Ex. “F”.

       10.    On May 22, 2020, Plaintiff filed her Responses to Wal-Mart’s Request

for Admissions and admitted that she is seeking damages in excess of $75,000.00.

See Ex. “G” at Nos. 6-7.

       11.    This matter is therefore removable based on diversity of citizenship of

the parties, and because the amount in controversy is in excess of $75,000.00

exclusive of interest, attorney’s fees, and costs.

       12.    Venue exists in the United States District Court for the Middle District

of Florida, because the 9th Judicial Circuit Court in and for Orange County is

located in Ocoee, Florida, which is located within the United States District Court

for the Middle District of Florida.

       13.    Wal-Mart attaches hereto and makes a part of this notice a copy of the

process, pleadings, and other papers filed in the 9th Judicial Circuit in and for

Orange County together with a docket sheet from the Clerk of the Court.            See

attached as Composite Ex. “H.”

       14.    Wal-Mart reserves the right to raise all defenses and objections in this

action after the action is removed to this Court.

2
 Wal-Mart has not filed the entire complement of medical records, which Plaintiff
submitted with her pre-suit demand letter in order to protect the Plaintiff’s
personal information. Should the Court wish to see these documents, Wal-Mart can
provide same in accordance with the Court’s direction.
                                        3

                150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                        TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 6:20-cv-00933-WWB-LRH Document 1 Filed 05/29/20 Page 4 of 13 PageID 4




                               II. REMOVAL IS TIMELY

      15.    On May 22, 2020 Plaintiff served Wal-Mart with her Response to

Request for Admissions admitting that damages in this case exceed $75,000.00. See

Ex. “G” at Nos. 6-7.

      16.    Plaintiff’s Responses to Wal-Mart’s Request for Admissions constitute

the first paper from which Wal-Mart ascertained that the instant case is removable

based on diversity jurisdiction as Plaintiff admitted that the amount in controversy

exceeds $75,000.00. See Id.

      17.    28 U.S.C. § 1446(b)(3) authorizes Wal-Mart to remove the instant case

within thirty days after receipt by Wal-Mart, “through service or otherwise, of a

copy of an amended pleading, motion, order or other paper from which it may first

be ascertained that the case is one which is or has become removable.” (emphasis

added).

      18.    Where the state court complaint does not apprise the Defendant of the

requisites of removal, “‘[l]ogic dictates that a defendant can 'first' ascertain whether

a case is removable from an 'other paper' only after receipt of both the initial

pleading and that 'other paper.'" Mead v. IDS Prop. Cas. Ins. Co., No.

813CV2206T24AEP, 2013 U.S. Dist. LEXIS 202791, 2013 WL 12157838, at *8, 10

(M.D. Fla. Nov. 26, 2013). (internal citations and quotation marks omitted).

      19.    Responses to request for admissions constitute “other paper” under §

1446(b). See Lowery v. Alabama Power Co., 483 F.3d 1184, 1213, n. 61 (11th Cir.

2007); Wilson v. General Motors Corp., 888 F.2d 779, 782 (11th Cir. 1989); Dukes v.

                                              4

                150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                        TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 6:20-cv-00933-WWB-LRH Document 1 Filed 05/29/20 Page 5 of 13 PageID 5




Wal-Mart, Inc., 2018 U.S. Dist. LEXIS 204199, at *8 (M.D. Ala. November 30,

2018); Rowe v. Swift Transp. Co. of Arizona, LLC, 2017 U.S. Dist. LEXIS 221679, at

*3 (M.D. Fla. December 21, 2017); Pugliese v. Tex. Roadhouse, Inc., 2017 U.S. Dist.

LEXIS 202879, at *4 (M.D. Fla. December 11, 2017); Murat v. Sam’s East, Inc.,

2017 U.S. Dist. LEXIS 13955, at *3 (S.D. Fla. January 23, 2017); Garden Terrace

Apts. No. 9 Ass’n v. W. Heritage Ins. Co., 2016 U.S. Dist. LEXIS 190994, at *5 (S.D.

Fla. February 11, 2016).

      20.      In accordance with 28 U.S.C. § 1446(b)(3), Wal-Mart files this Notice of

Removal within thirty days of the date that it received a copy of Plaintiff’s

Responses to Wal-Mart’s Request for Admissions (April 5, 2019), which was the

paper that made it clear that removal was appropriate. See Ex. “F” at No. 6-7. Thus,

the instant Notice of Removal is timely filed.

       III.     THERE IS COMPLETE DIVERSITY WITHIN THE PARTIES

      21.      Under 28 U.S.C. § 1332(a)(1), “[t]he district court shall have original

jurisdiction of all civil actions where the matter in controversy exceeds the sum or

value of $75,000.00, exclusive of interest and costs, and is between – citizens of

different States.” This action satisfies the complete diversity of citizenship

requirement of 28 USC § 1332(a)(1).

      A.      Citizenship of MARY NEWELL

      22.      Plaintiff is a resident of Orange County, Florida. See Ex. “C.” Although

Plaintiff’s Complaint does not state the Plaintiff’s citizenship, “[i]t is well

established that a party’s residence is prima facie evidence of a party’s domicile,”

                                               5

                 150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                         TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 6:20-cv-00933-WWB-LRH Document 1 Filed 05/29/20 Page 6 of 13 PageID 6




and “[f]or purposes of diversity jurisdiction, a party’s domicile is equivalent to his

citizenship.” Katz v. J.C. Penney Corp., 2009 WL 1532129, *3 (S.D.Fla.) (Cohn, J)

(internal citations omitted).

      23. Here, Plaintiff’s Customer Incident Report, which list Plaintiff’s address,

indicates she is a resident of Orange County, Florida. See Ex. “C.” Plaintiff’s Orange

County, Florida residence is prima facie evidence of her domicile which is

equivalent to citizenship for purposes of establishing diversity in this case. See Katz,

2009 WL 1532129 at *3.

      B.    Citizenship of WAL-MART STORES EAST, LP

      24.       At the time of the alleged incident, and currently, Wal-Mart Stores

East, LP is a limited partnership, which currently is, and was at the time of the

Complaint, a Delaware Limited Partnership with its principal place of business in

the State of Arkansas. WSE Management, LLC is the general partner and WSE

Investment, LLC is the limited partner of Wal-Mart Stores East, LP. These are the

only partners of Wal-Mart Stores East, LP. WSE Management, LLC and WSE

Investment, LLC were at the time of filing the Complaint, and still are, Delaware

limited liability companies. The sole member of WSE Management, LLC and WSE

Investment, LLC is, and was at the time of filing the Complaint, Wal-Mart Stores

East, LLC, an Arkansas Limited Liability Company. The sole member of Wal-Mart

Stores East, LLC is, and was at the time of filing the Complaint, Wal-Mart Stores,

Inc. Wal-Mart Stores Inc., is, and was at the time of filing the Complaint, an

incorporated entity under the laws of the State of Delaware. Wal-Mart Stores Inc.,

                                              6

                150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                        TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 6:20-cv-00933-WWB-LRH Document 1 Filed 05/29/20 Page 7 of 13 PageID 7




at the time the Complaint was filed and presently, incorporated in the State of

Delaware. The principal place of business for all of the above mentioned entities

(Wal-Mart Stores East, LP; WSE Management, LLC; WSE Investment, LLC; Wal-

Mart Stores East, LLC; and Wal-Mart Stores, Inc.) is, and was at the time of filing

the Complaint, Bentonville, Arkansas. See Florida Department of State, Division of

Corporations, Detail by Entity Name for Wal-Mart Stores East, LP, attached as Ex.

“D.”

                         IV. AMOUNT IN CONTROVERSY

       25.   The amount in controversy exceeds $75,000.00.

       26.   Although Plaintiff’s Complaint does not specify an amount in

controversy other than the state court $30,000.00 jurisdictional minimum,

Plaintiff’s Responses to Wal-Mart’s Request for Admissions [See Ex. “F” at No. 6-7],

coupled with Plaintiff’s pre-suit demand letter which claimed $55,055.17 in

medicals and sought $1millon for settlement [See Ex. “E.”] evidences that Plaintiff’s

claimed damages exceed the jurisdictional minimum in this Court of $75,000.00.

       27.   The well-established rule adopted by the Eleventh Circuit states that a

removing party can offer its own affidavits, declarations, or other documentation to

establish federal removal jurisdiction and there is no limitation on the type of

evidence that a defendant could offer once it timely files a notice of removal. See

Pretka v. Kolter City Plaza, II, Inc., 608 F.3d 759 (11th Cir. 2010) (discussing the

binding law in the Eleventh Circuit that a defendant may submit a wide range of




                                             7

               150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                       TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 6:20-cv-00933-WWB-LRH Document 1 Filed 05/29/20 Page 8 of 13 PageID 8




evidence in order to satisfy the jurisdictional requirements of removal) (emphasis

added); Williams v. Best Buy Co., Inc., 269 F.3d 1316, 1319 (11th Cir. 2001).

      28.    Pre-suit settlement offers “commonly reflect puffing and posturing,

and such a settlement offer is entitled to little weight in measuring the

preponderance of the evidence” and may not be determinative of the amount in

controversy. Pugliese v. Tex. Roadhouse, Inc., 2017 U.S. Dist. LEXIS 202879 (M.D.

Fla. Dec. 11, 2017); Jackson v. Select Portfolio Servicing, Inc., 651 F. Supp. 2d 1279

(S.D. Ala. 2009).

      29.    And here where, the jurisdictional amount is not facially apparent on

the face of Plaintiff’s Complaint; the court will look to the notice of removal and any

accompanying documents relevant to the amount in controversy at the time the case

was removed. Pretka, 608 F.3d at 759; Williams, 269 F.3d at 1319; see also, Tapscott

v. MS Dealer Service Corp., 77 F.3d 1353, 1357 (11th Cir. 1996) 3 (discussing that

when a plaintiff makes “an unspecified demand for damages in state court, a

removing defendant must prove by a preponderance of the evidence that the

amount in controversy more likely than not exceeds the . . . jurisdictional

requirement).

      30.    Moreover, Eleventh Circuit precedent permits district courts to use

their judicial experience and common sense in determining whether the case stated

in a complaint meets federal jurisdictional requirements. Roe v. Michelin N. Am.,

Inc., 613 F.3d 1058, 1062 (11th Cir. 2010) (quoting Pretka, 608 F.3d at 754).

3Abrogated on other grounds by Cohen v. Office Depot, Inc., 204 F.3d 1069 (11th
Cir. 2000).
                                     8

                150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                        TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 6:20-cv-00933-WWB-LRH Document 1 Filed 05/29/20 Page 9 of 13 PageID 9




Furthermore, a removing defendant, is not required to prove the amount in

controversy beyond all doubt or to banish all uncertainty about it. See Pretka, 608

F.3d at 754. Thus, all that is required is that Wal-Mart show, by a preponderance of

the evidence, that the amount in controversy in the instant case exceeds $75,000.00.

Id. at 752.

      31.     Additionally, a district court may consider the complaint and any later

received paper from the plaintiff as well as the notice of removal and accompanying

documents when deciding upon a motion to remand. See Katz, 2009 WL 1532129 at

*4 (citing Lowery v. Alabama Power Co., 483 F.3d 1184, 1213-1214 (11th Cir. 2007)).

Also, “a district court may consider evidence outside of the removal petition if the

facts therein existed at the time of removal.” Id (citing Williams v. Best Buy Co., 269

F.3d 1316, 1320 (11th Cir. 2001) and Sierminski v. Transouth Financial Corp., 216

F.3d 945, 949 (11th Cir. 2000)).

      32.     Similarly, the Eleventh Circuit Court has held that responses to

discovery, deposition transcripts, and other documents can constitute and be

considered the “other paper” pursuant to, and required by, 28 U.S.C. § 1446(b)(3).

See Wilson v. General Motors Corp., 888 F.2d 779, 780 (11th Cir. 1989) (discussing

that plaintiff’s response to defendant’s requests for admissions was the “paper from

which it [was] first ascertained that the case [was] one which is or has become

removable” pursuant to 28 U.S.C. § 1446(b)(3)); Lowery v. Alabama Power Co., 483

F.3d 1213, n. 61 (noting that a number of documents have been judicially recognized

as such, including interrogatory responses).

                                              9

                150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                        TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 6:20-cv-00933-WWB-LRH Document 1 Filed 05/29/20 Page 10 of 13 PageID 10




      33.    Applying this principle, the Middle District of Florida has numerous

cases wherein removal was has been based on the plaintiff’s admission that the

amount in controversy exceeded $75,000.00. See Pugliese, 2017 U.S. Dist. LEXIS

202879; Devore v. Howmedica Osteonics Corp., 658 F.Supp.2d 1372, 1380-81

(M.D.Fla.2009); Morock v. Chautauqua Airlines, Inc., 2007 U.S. Dist. LEXIS 43133

(M.D.Fla.2007); Lamb v. State Farm Fire Mut. Auto. Ins. Co., No. 2010 U.S. Dist.

LEXIS 143298 (M.D. Fla. Nov. 5, 2010).

      34.    In Pugliese, the defendant relied on the plaintiff’s responses to its

request for admission and pre-suit demand letter to establish the basis for removal.

Pugliese, 2017 U.S. Dist. LEXIS 202879. The Court in this case found that the pre-

suit demand letter alone wasn’t determinative in and of itself of the amount and

controversy, but    coupled with the plaintiff’s discovery              responses it was

demonstrated that the amount in controversy exceeded $75,000.00. Id. at 9-10 The

Pugliese court relied on the well-established concept that 28 U.S.C. § 1446(b) allows

for the consideration of “other paper,” including discovery responses, to determine

whether removal is proper. Id at *4.

      35.    Accordingly, this Court may look to Plaintiff’s discovery responses

when determining that the amount in controversy exceeds $75,000.00 for purposes

of removal based on diversity jurisdiction.

      36.    In this case, Plaintiff’s Responses to Wal-Mart’s Request for

Admissions, pre-suit demand letter and the allegations of the Complaint




                                            10

               150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                       TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 6:20-cv-00933-WWB-LRH Document 1 Filed 05/29/20 Page 11 of 13 PageID 11




conclusively establish that the amount in controversy exceeds the $75,000.00

jurisdictional threshold. See Ex. “A” at ¶ 1; Ex. “F” at No. 6-7, and see Ex. __.

      37.    Similar to Pugliese, Plaintiff admits that she is seeking damages in

excess of $75,000.00. See Ex. “G” at No. 6-7, thereby supporting the information

within its pre-suit demand letter. The Court has the authority to rely on Plaintiff’s

admission as proof that the jurisdictional limit has been met.

      38.    Based on the foregoing, Wal-Mart has established that Plaintiff’s

claimed damages in this case exceed $75,000.00 by Plaintiff’s own admission and

other documents received from the Plaintiff. Additionally, Plaintiff’s Complaint,

[See Ex. “A” at ¶ 11], claims medical expenses and past and future pain and

suffering of an unknown quantity. See Wilson, 888 F.2d 779 at 780; Sibilia v.

Makita Corp., 782 F. Supp. 2d 1329, 1330–31 (M.D. Fla. 2010); Taylor v. Tractor

Supply Co., 2014 WL 5473558, at *1–2 (M.D. Fla. 2014); Wilson, 2010 LEXIS 96399,

at *4. As such, removal is proper.

                                    V. CONCLUSION

       This action is removable pursuant to 28 U.S.C. §§ 1332, 1441 and 1446

because there exists complete diversity in this matter as the Plaintiff and Wal-Mart

are citizens of different states, and the amount in controversy exceeds $75,000.00

exclusive of interest, fees, and costs. Upon filing of this Notice of Removal, Wal-

Mart will promptly give written notice to Plaintiff, through her attorneys of record,

and to the Clerk of the Circuit Court for the 9th Judicial Circuit in and for Orange

County, Florida.

                                             11

                150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                        TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 6:20-cv-00933-WWB-LRH Document 1 Filed 05/29/20 Page 12 of 13 PageID 12




       WHEREFORE, Defendant, WAL-MART STORES EAST, LP, respectfully

requests the Notice of Removal be accepted as good and sufficient as required by

law, and that the aforesaid action, Case No. 2020-CA-003328, be removed from that

Court to the United States District Court for the Middle District of Florida, Orlando

Division, and that this Court assume full and complete jurisdiction thereof and

issue all necessary orders and grant all general equitable relief to which Wal-Mart

is entitled.



Dated: May 29, 2020



                                  Respectfully submitted,

                                  /s/ William H. Edwards
                                  Jerry D. Hamilton, Esq.
                                  Florida Bar No.: 970700
                                  jhamilton@hamiltonmillerlaw.com
                                  William H. Edwards, Esq.
                                  Florida Bar No. 43766
                                  wedwards@hamiltonmillerlaw.com
                                  Sharhonda Robinson-Edwards, Esq.
                                  Florida Bar No. 98755
                                  srobinson@hamiltonmillerlaw.com
                                  HAMILTON, MILLER & BIRTHISEL, LLP
                                  150 Southeast Second Avenue, Suite 1200
                                  Miami, Florida 33131
                                  Telephone: (305) 379-3686
                                  Attorneys for Defendant, Wal-Mart Stores East, LP




                                            12

               150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                       TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 6:20-cv-00933-WWB-LRH Document 1 Filed 05/29/20 Page 13 of 13 PageID 13




                             CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on May 29, 2020, I electronically filed the

foregoing document with the Clerk of Court using the E-Filing Portal. I also certify

that the foregoing document is being served this day on all counsel of record or pro

se parties identified on the attached Service List by electronic mail.


                                                  /s/ William H. Edwards
                                                  William H. Edwards


                                     SERVICE LIST

Attorneys for Plaintiff

Shawn McCloskey
Schwed, Adams & McGinley, P.A.
7111 Fairway Drive, Suite 105
Palm Beach Gardens, Florida 33418
smccloskey@schwedlawfirm.com
eservice@schwedlawfirm.com




                                             13

                150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                        TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
